UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELIUS RAY WOODS, a/k/a Jimmy Corn,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:98-cr-00287-JAB-1)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Ripley Rand, United States Attorney, Eric L. Iverson,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cornelius Ray Woods appeals the district court’s judgment

revoking his supervised release and sentencing him to 60 months’

imprisonment.    On appeal, Woods contends that the district court

clearly erred by finding that he committed a Grade A violation of

the terms of his supervised release and that the 60-month term of

imprisonment was plainly unreasonable.    We affirm.

     To revoke supervised release, a district court need only find

a violation of a condition of supervised release by a preponderance

of the evidence.    18 U.S.C. § 3583(e)(3) (2012); United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).     This standard is met

when the court “believe[s] that the existence of a fact is more

probable than its nonexistence.”      United States v. Manigan, 592

F.3d 621, 631 (4th Cir. 2010) (internal quotation marks omitted).

“[W]e review a district court’s factual findings underlying a

revocation for clear error.”     United States v. Padgett, 788 F.3d

370, 373 (4th Cir.), cert. denied,         S. Ct.      , 84 U.S.L.W.

3258 (2015).    There is clear error if, after reviewing the record,

we are “left with the definite and firm conviction that a mistake

has been committed.”     United States v. Stevenson, 396 F.3d 538,

542 (4th Cir. 2005) (internal quotation marks omitted).

     We conclude that the district court did not clearly err by

finding by a preponderance of the evidence that Woods committed a

Grade A violation of supervised release by committing a violent

                                  2
felony.      The court heard testimony from several witnesses that

Woods lured the victim to a hotel room and, when the victim

entered, Woods aimed a firearm at the victim.             The victim tried to

knock the gun from Woods’ hand and the gun discharged, shooting

the victim in the thigh.           Video footage from the hotel showed the

victim retreating from the room and running down the hall and

Woods, armed with a firearm, chasing the victim.                Although Woods

denied possessing a firearm and challenged the credibility of the

witnesses, we defer to the district court’s decision to credit the

victims’ testimony over Woods’.            See United States v. McInnis, 474

F.   App’x    917,    919   (4th    Cir.   2012)   (holding   that   credibility

determinations made by district court at revocation hearings are

rarely reviewable on appeal) (citing United States v. Cates, 613

F.3d 856, 858 (8th Cir. 2010)).

      “A     district   court      has   broad   discretion   when   imposing   a

sentence upon revocation of supervised release.”              United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                  We will affirm the

sentence if it is within the statutory maximum and not plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 439-40 (4th

Cir. 2006).     Only if we conclude that the sentence is unreasonable

must we decide whether it is plainly so.             United States v. Moulden,

478 F.3d 652, 657 (4th Cir. 2007).                 We presume that a sentence

within the Chapter Seven policy statement range is reasonable.

Webb, 738 F.3d at 642.

                                           3
     We have reviewed the record and conclude that Woods’ sentence

is both within the statutory maximum and the policy statement range

for a Grade A violation, and he fails to rebut the presumption

that it is reasonable. Accordingly, we affirm the district court’s

judgment.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                          AFFIRMED




                                4